Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1.       This action is responsive to the communication filed on 06/29/2021.

Information Disclosure Statement
2.	The information disclosure statements (IDS) submitted on 06/30/2021 was filed after the mailing date of the instant application. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.


Double Patenting
3.	The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A non-statutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claims because the examined application claim is either anticipated by, or would have been obvious over, the reference claims. See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
4.	Claims 1-21 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-21, respectively of U.S. Patent No. 11,087,030.   Although the conflicting claims are not identical, they are not patentably distinct from each other because all limitations recited in claims 1-21 of the instant application are encompassed by limitations recited in claims 1-21 of the patent US 11,087,030, respectively (see table below).  


Instant Application 17/362,104


Patent No. US 11,087,030


Claim 1:  

An integrated circuit having side-channel attack mitigation, comprising: a sensor having a sensed signal as an output; an analog-to-digital converter (ADC) circuit coupled to receive the sensed signal and to output digital data representing the sensed signal; and a cryptographic circuit having cryptographic data as an output based upon one or more secret keys; wherein operation of the cryptographic circuit is electrically isolated or isolated in time with respect to operation of the sensor and operation of the ADC circuit to mitigate side-channel attacks.




2. The integrated circuit of claim 1, further comprising a radio configured to communicate with a network to transmit the digital data representing the sensed signal.
3. The integrated circuit of claim 1, further comprising a network interface circuit configured to communicate with a network to transmit the digital data representing the sensed signal.
4. The integrated circuit of claim 1, wherein electrically isolating the operation of the cryptographic circuit with respect to the operation of the sensor and the operation of the ADC circuit mitigates side-channel attacks by preventing cryptographic information from leaking into supply voltages provided to the cryptographic circuit, the sensor or the ADC circuit.
5. The integrated circuit of claim 4, further comprising a first power supply circuit coupled to distribute a supply voltage to the cryptographic circuit and a second power supply circuit coupled to distribute supply voltages to the sensor and the ADC circuit, the first power supply circuit being electrically isolated from the second power supply circuit.
6. The integrated circuit of claim 5, wherein the first power supply circuit comprises a shunt regulator.
7. The integrated circuit of claim 5, further comprising: a first clock circuit and a first reset circuit coupled to the cryptographic circuit; and a second clock circuit and a second reset circuit coupled to the sensor and the ADC circuit; wherein the first clock circuit and the first reset circuit are electrically isolated from the second clock circuit and the second reset circuit.
8. The integrated circuit of claim 1, further comprising a controller coupled to the sensor, the ADC circuit, and the cryptographic circuit, and wherein the controller is configured to cause time-division multiplex operation for the cryptographic circuit with respect to the sensor and the ADC circuit based upon commands received from an external device for sensor operations and cryptographic operations.
9. The integrated circuit of claim 8, wherein the controller is configured to activate the cryptographic operations only after the sensor operations have completed.
10. An internet-of-things (IoT) device, comprising: a radio coupled to an antenna to communicate with a network; a sensor having a sensed signal as an output; an analog-to-digital converter (ADC) circuit coupled to receive the sensed signal and to output digital data representing the sensed signal; a cryptographic circuit having cryptographic data as an output based upon one or more secret keys; and a controller coupled to the sensor, the ADC circuit, and the cryptographic circuit, the controller being configured to receive commands from an external device through the network for sensor operations and cryptographic operations; wherein the radio, the sensor, the ADC circuit, the cryptographic circuit, and the controller are integrated within an integrated circuit; and wherein operation of the cryptographic circuit is electrically isolated or isolated in time with respect to operation of the sensor and operation of the ADC circuit to mitigate side-channel attacks.




11. The IoT device of claim 10, wherein electrically isolating the operation of the cryptographic circuit with respect to the operation of the sensor and the operation of the ADC circuit mitigates side-channel attacks by preventing cryptographic information from leaking into supply voltages provided to the cryptographic circuit, the sensor or the ADC circuit.
12. The IoT device of claim 11, further comprising a first power supply circuit coupled to distribute a supply voltage to the cryptographic circuit and a second power supply circuit coupled to distribute supply voltages to the sensor and the ADC circuit, the first power supply circuit being electrically isolated from the second power supply circuit.
13. The IoT device of claim 12, further comprising: a first clock circuit and a first reset circuit coupled to the cryptographic circuit; and a second clock circuit and a second reset circuit coupled to the sensor and the ADC circuit; wherein the first clock circuit and the first reset circuit are electrically isolated from the second clock circuit and the second reset circuit.
14. The IoT device of claim 10, wherein the controller is configured to cause time-division multiplex operation for the cryptographic circuit with respect to the sensor and the ADC circuit based upon the commands for sensor operations and cryptographic operations.
15. A method to mitigate side-channel attacks, comprising: outputting a sensed signal with a sensor integrated within an integrated circuit; converting the sensed signal to digital data using an analog-to-digital converter (ADC) circuit integrated within the integrated circuit; generating cryptographic data using one or more secret keys and a cryptographic circuit integrated within the integrated circuit; and isolating the generating with respect to the outputting and the converting to mitigate side-channel attacks; wherein the isolating comprises electrically isolating, or isolating in time, operation of the cryptographic circuit with respect to operation of the sensor and operation of the ADC circuit to mitigate side-channel attacks.



16. The method of claim 15, further comprising communicating with a network using at least one of a radio integrated within the integrated circuit or a network interface circuit to transmit the digital data representing the sensed signal.
17. The method of claim 15, wherein the electrically isolating the operation of the cryptographic circuit with respect to operation of the sensor and operation of the ADC circuit mitigates side-channel attacks by preventing cryptographic information from leaking into supply voltages provided to the cryptographic circuit, the sensor or the ADC circuit.
18. The method of claim 15, wherein the electrically isolating comprises: distributing a supply voltage to the cryptographic circuit using a first power supply circuit dedicated to the cryptographic circuit; and distributing supply voltages to the sensor and the ADC circuit using a second power supply circuit coupled to the sensor and the ADC circuit; wherein the first power supply circuit is electrically isolated from the second power supply circuit.
19. The method of claim 18, wherein the electrically isolating further comprises: supplying a first clock signal to the cryptographic circuit using a first clock circuit; supplying a first reset signal to the cryptographic circuit using a first reset circuit; supplying a second clock signal to the sensor and the ADC circuit using a second clock circuit; and supplying a second reset signal to the sensor and the ADC circuit using a second reset circuit; wherein the first clock circuit and the first reset circuit are electrically isolated from the second clock circuit and the second reset circuit.
20. The method of claim 15, wherein the isolating in time comprises: receiving, with a controller integrated within the integrated circuit, commands from an external device for sensor operations and cryptographic operations; and causing, with the controller, time-division multiplex operation for the cryptographic circuit with respect to the sensor and the ADC circuit based upon the commands
21. The method of claim 20, further comprising activating the cryptographic operations only after the sensor operations have completed.


Claim 1:  

An integrated circuit having side-channel attack mitigation, comprising: a sensor having a sensed signal as an output; an analog-to-digital converter (ADC) circuit coupled to receive the sensed signal and to output digital data representing the sensed signal; and a cryptographic circuit having cryptographic data as an output based upon one or more secret keys; wherein operation of the cryptographic circuit is electrically isolated or isolated in time with respect to operation of the sensor and operation of the ADC circuit to mitigate side-channel attacks, 
and wherein isolating the operation of the cryptographic circuit in time with respect to the operation of the sensor and the operation of the ADC circuit mitigates side-channel attacks by ensuring that the operation of the cryptographic circuit does not overlap with the operation of the sensor or the operation of the ADC circuit.
2. The integrated circuit of claim 1, further comprising a radio configured to communicate with a network to transmit the digital data representing the sensed signal.
3. The integrated circuit of claim 1, further comprising a network interface circuit configured to communicate with a network to transmit the digital data representing the sensed signal.

4. The integrated circuit of claim 1, wherein electrically isolating the operation of the cryptographic circuit with respect to operation of the sensor and the operation of the ADC circuit mitigates side-channel attacks by preventing cryptographic information from leaking into supply voltages provided to the cryptographic circuit, the sensor or the ADC circuit.
5. The integrated circuit of claim 4, further comprising a first power supply circuit coupled to distribute a supply voltage to the cryptographic circuit and a second power supply circuit coupled to distribute supply voltages to the sensor and the ADC circuit, the first power supply circuit being electrically isolated from the second power supply circuit.
6. The integrated circuit of claim 5, wherein the first power supply circuit comprises a shunt regulator.
7. The integrated circuit of claim 5, further comprising: a first clock circuit and a first reset circuit coupled to the cryptographic circuit; and a second clock circuit and a second reset circuit coupled to the sensor and the ADC circuit; wherein the first clock circuit and the first reset circuit are electrically isolated from the second clock circuit and the second reset circuit.
8. The integrated circuit of claim 1, further comprising a controller coupled to the sensor, the ADC circuit, and the cryptographic circuit, and wherein the controller is configured to cause time-division multiplex operation for the cryptographic circuit with respect to the sensor and the ADC circuit based upon commands received from an external device for sensor operations and cryptographic operations.
9. The integrated circuit of claim 8, wherein the controller is configured to activate the cryptographic operations only after the sensor operations have completed.
10. An internet-of-things (IoT) device, comprising: a radio coupled to an antenna to communicate with a network; a sensor having a sensed signal as an output; an analog-to-digital converter (ADC) circuit coupled to receive the sensed signal and to output digital data representing the sensed signal; a cryptographic circuit having cryptographic data as an output based upon one or more secret keys; and a controller coupled to the sensor, the ADC circuit, and the cryptographic circuit, the controller being configured to receive commands from an external device through the network for sensor operations and cryptographic operations; wherein the radio, the sensor, the ADC circuit, the cryptographic circuit, and the controller are integrated within an integrated circuit; and wherein operation of the cryptographic circuit is electrically isolated or isolated in time with respect to operation of the sensor and operation of the ADC circuit to mitigate side-channel attacks, 
and wherein isolating the operation of the cryptographic circuit in time with respect to the operation of the sensor and the operation of the ADC circuit mitigates side-channel attacks by ensuring that the operation of the cryptographic circuit does not overlap with the operation of the sensor or the operation of the ADC circuit.
11. The IoT device of claim 10, wherein electrically isolating the operation of the cryptographic circuit with respect to the operation of the sensor and the operation of the ADC circuit mitigates side-channel attacks by preventing cryptographic information from leaking into supply voltages provided to the cryptographic circuit, the sensor or the ADC circuit.
12. The IoT device of claim 11, further comprising a first power supply circuit coupled to distribute a supply voltage to the cryptographic circuit and a second power supply circuit coupled to distribute supply voltages to the sensor and the ADC circuit, the first power supply circuit being electrically isolated from the second power supply circuit.
13. The IoT device of claim 12, further comprising: a first clock circuit and a first reset circuit coupled to the cryptographic circuit; and a second clock circuit and a second reset circuit coupled to the sensor and the ADC circuit; wherein the first clock circuit and the first reset circuit are electrically isolated from the second clock circuit and the second reset circuit.
14. The IoT device of claim 10, wherein the controller is configured to cause time-division multiplex operation for the cryptographic circuit with respect to the sensor and the ADC circuit based upon the commands for sensor operations and cryptographic operations.
15. A method to mitigate side-channel attacks, comprising: outputting a sensed signal with a sensor integrated within an integrated circuit; converting the sensed signal to digital data using an analog-to-digital converter (ADC) circuit integrated within the integrated circuit; generating cryptographic data using one or more secret keys and a cryptographic circuit integrated within the integrated circuit; and isolating the generating with respect to the outputting and the converting to mitigate side-channel attacks; wherein the isolating comprises electrically isolating, or isolating in time, operation of the cryptographic circuit with respect to operation of the sensor and operation of the ADC circuit to mitigate side-channel attacks, and wherein the isolating in time mitigates side-channel attacks by ensuring that the operation of the cryptographic circuit does not overlap with the operation of the sensor or the operation of the ADC circuit.
16. The method of claim 15, further comprising communicating with a network using at least one of a radio integrated within the integrated circuit or a network interface circuit to transmit the digital data representing the sensed signal.
17. The method of claim 15, wherein the electrically isolating the operation of the cryptographic circuit with respect to operation of the sensor and operation of the ADC circuit mitigates side-channel attacks by preventing cryptographic information from leaking into supply voltages provided to the cryptographic circuit, the sensor or the ADC circuit.
18. The method of claim 15, wherein the electrically isolating comprises: distributing a supply voltage to the cryptographic circuit using a first power supply circuit dedicated to the cryptographic circuit; and distributing supply voltages to the sensor and the ADC circuit using a second power supply circuit coupled to the sensor and the ADC circuit; wherein the first power supply circuit is electrically isolated from the second power supply circuit.
19. The method of claim 18, wherein the electrically isolating further comprises: supplying a first clock signal to the cryptographic circuit using a first clock circuit; supplying a first reset signal to the cryptographic circuit using a first reset circuit; supplying a second clock signal to the sensor and the ADC circuit using a second clock circuit; and supplying a second reset signal to the sensor and the ADC circuit using a second reset circuit; wherein the first clock circuit and the first reset circuit are electrically isolated from the second clock circuit and the second reset circuit.
20. The method of claim 15, wherein the isolating in time comprises: receiving, with a controller integrated within the integrated circuit, commands from an external device for sensor operations and cryptographic operations; and causing, with the controller, time-division multiplex operation for the cryptographic circuit with respect to the sensor and the ADC circuit based upon the commands.
21. The method of claim 20, further comprising activating the cryptographic operations only after the sensor operations have completed.

        




Claim Rejections – 35 USC 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 1-5, 10-12, 15, and 17-18 are rejected under 35 USC 103 as being unpatentable over Mohamed et al (US 10,952,069) in view of Jain et al (US 2018/0262327).
With respect to claim 1, Mohamed et al teaches an integrated circuit having side-channel attack mitigation (col. 15, lines 26-30, which discloses mitigating side channel attacks), comprising: 
a sensor having a sensed signal as an output (col. 6, lines 1-2, “IoT sensor”); and 
a cryptographic circuit having cryptographic data as an output based upon one or more secret keys (fig. 6, col. 20, lines 38-47, & col. 30, lines 36-46, which disclose a BitCube Cryptosystem, containing an integrated digital circuit, which secures the IoT sensors, storing encryption keys, and implemented for ensuring secure key exchange of stored BitCube keys between the IoT sensors and an external entity).
Mohamed et al does not explicitly teach an analog-to-digital converter (ADC) circuit coupled to receive the sensed signal and to output digital data representing the sensed signal and wherein operation of the cryptographic circuit is isolated with respect to operation of the sensor and operation of the ADC circuit to mitigate side-channel attacks.
However, Jain et al further teaches an analog-to-digital converter (ADC) circuit coupled to receive the sensed signal and to output digital data representing the sensed signal (fig. 2 & par [0035], lines 15-20, which disclose an ADC coupled with circuits on a controller area network bus for processing signals) and 
wherein operation of the cryptographic circuit is isolated with respect to operation of the sensor and operation of the ADC circuit to mitigate side-channel attacks (par [0065], lines 11-20 & [0072], which disclose preventing an adversary node from performing a side-channel attack or side-channel leakage by separating the gateway from accessing cryptographic data between the plurality of communicating nodes).
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to combine the embodiment of Jain et al with the IoT sensor-implemented cryptographic side-channel attack mitigating system of Mohamed et al would cause one of ordinary skill in the art to be motivated to provide the predictive result of improving upon eliminating and reducing side-channel attacks implementing a node ranking process (as disclosed in par [0032], lines 30-36 of Jain et al), which would cause the cryptosystem of Mohamed et al to further prevent side-channel attacks by not allowing a potential threat from accessing transmitted cryptographic data as node classified as a potential threat the would be assigned a score or ranking too receive the cryptographic data in order to perform the side-channel attack.
With respect to claim 2, Mohamed et al and Jain et al teach the limitations of claim 1.
Mohamed et al further teaches a radio configured to communicate with a network to transmit the digital data representing the sensed signal (fig. 1-2, which disclose a plurality of IoT devices connected on a cloud network communication with signal emitting beacons via RFID, which is known to include radio transponders, radio receiver, etc.).
With respect to claim 3, Mohamed et al and Jain et al teach the limitations of claim 1.
Mohamed et al further teaches a network interface circuit configured to communicate with a network to transmit the digital data representing the sensed signal (col. 51, lines 39-41, “DSP”).
With respect to claim 4, Mohamed et al and Jain et al teach the limitations of claim 1.
Mohamed et al does not explicitly teach wherein electrically isolating the operation of the cryptographic circuit with respect to the operation of the sensor and the operation of the ADC circuit mitigates side-channel attacks by preventing cryptographic information from leaking into supply voltages provided to the cryptographic circuit, the sensor or the ADC circuit.
Jain et al further teaches wherein electrically isolating the operation of the cryptographic circuit with respect to the operation of the sensor and the operation of the ADC circuit mitigates side-channel attacks by preventing cryptographic information from leaking into supply voltages provided to the cryptographic circuit, the sensor or the ADC circuit (claim 7, “prevent leakage of the ranking through the shared medium”).
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to combine the embodiment of Jain et al with the IoT sensor-implemented cryptographic side-channel attack mitigating system of Mohamed et al would provide the predictive result previously addressed regarding claim 1.
With respect to claim 5, Mohamed et al and Jain et al teach the limitations of claim 4.
Mohamed et al further teaches a first power supply circuit coupled to distribute a supply voltage to the cryptographic circuit (col. 48, table 26, “Current (.26 A), Voltage (4.92 V), Power 1.27(W)” & col. 48, lines 34-39, which discloses each current AES wattage value) and a second power supply circuit coupled to distribute supply voltages to the sensor and the ADC circuit (col. 48, table 26, “Current (.30 A), Voltage (5.0 V), Power 1.5(W)” & col. 47, lines 47-57, which discloses power consumption values generated for each active device), the first power supply circuit being electrically isolated from the second power supply circuit (col. 48, lines 34-39, which discloses the Bit-Cube power consumption varying from the AES power level).
With respect to claim 10, Mohamed et al teaches an internet-of-things (IoT) device (fig. 1 & col. 6, lines 1-2, which disclose a plurality of IoT devices), comprising:
a radio coupled to an antenna to communicate with a network (fig. 1-2, which disclose a plurality of IoT devices connected on a cloud network communication with signal emitting beacons via RFID, which is known to include radio transponders, radio receiver, etc.);
a sensor having a sensed signal as an output (fig. 1 & col. 6, lines 1-2, “IoT sensor”);
a cryptographic circuit having cryptographic data as an output based upon one or more secret keys (fig. 6, col. 20, lines 38-47, & col. 30, lines 36-46, which disclose a BitCube Cryptosystem, containing an integrated digital circuit, which secures the IoT sensors, storing encryption keys, and implemented for ensuring secure key exchange of stored BitCube keys between the IoT sensors and an external entity).
Mohamed et al does not explicitly teach an analog-to-digital converter (ADC) circuit coupled to receive the sensed signal and to output digital data representing the sensed signal; a controller coupled to the sensor, the ADC circuit, and the cryptographic circuit, the controller being configured to receive commands from an external device through the network for sensor operations and cryptographic operations, wherein the radio, the sensor, the ADC circuit, the cryptographic circuit, and the controller are integrated within an integrated circuit, and wherein operation of the cryptographic circuit is isolated with respect to operation of the sensor and operation of the ADC circuit to mitigate side-channel attacks.
However, Jain et al further teaches an analog-to-digital converter (ADC) circuit coupled to receive the sensed signal and to output digital data representing the sensed signal (fig. 2 & par [0035], lines 15-20, which disclose an ADC coupled with circuits on a controller area network bus for processing signals);
a controller coupled to the sensor, the ADC circuit, and the cryptographic circuit (fig. 2 & par [0025], lines 5-20, which discloses a controller area network controller connectable to a devices, such as ADC circuits and the circuits from transmitting the stored cryptographic data), the controller being configured to receive commands from an external device through the network for sensor operations and cryptographic operations (fig. 2, ‘284, which discloses the CAN controller in communication with an external processor);
wherein the radio, the sensor, the ADC circuit, the cryptographic circuit, and the controller are integrated within an integrated circuit (fig. 2 & par [0025], lines 5-20, which discloses that the entities connected on each CAN bus line may be implemented as ASICs); and
wherein operation of the cryptographic circuit is isolated with respect to operation of the sensor and operation of the ADC circuit to mitigate side-channel attacks (par [0065], lines 11-20 & [0072], which disclose preventing an adversary node from performing a side-channel attack or side-channel leakage by separating the gateway from accessing cryptographic data between the plurality of communicating nodes).
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to combine the embodiment of Jain et al with the IoT sensor-implemented cryptographic side-channel attack mitigating system of Mohamed et al would cause one of ordinary skill in the art to be motivated to provide the predictive result of improving upon eliminating and reducing side-channel attacks implementing a node ranking process (as disclosed in par [0032], lines 30-36 of Jain et al), which would cause the cryptosystem of Mohamed et al to further prevent side-channel attacks by not allowing a potential threat from accessing transmitted cryptographic data as node classified as a potential threat the would be assigned a score or ranking too receive the cryptographic data in order to perform the side-channel attack.
With respect to claim 11, Mohamed et al does not explicitly teach wherein electrically isolating the operation of the cryptographic circuit with respect to the operation of the sensor and the operation of the ADC circuit mitigates side-channel attacks by preventing cryptographic information from leaking into supply voltages provided to the cryptographic circuit, the sensor or the ADC circuit.
Jain et al further teaches wherein electrically isolating the operation of the cryptographic circuit with respect to the operation of the sensor and the operation of the ADC circuit mitigates side-channel attacks by preventing cryptographic information from leaking into supply voltages provided to the cryptographic circuit, the sensor or the ADC circuit (claim 7, “prevent leakage of the ranking through the shared medium”).
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to combine the embodiment of Jain et al with the IoT sensor-implemented cryptographic side-channel attack mitigating system of Mohamed et al would provide the predictive result previously addressed regarding claim 10.
With respect to claim 12, Mohamed et al and Jain et al teach the limitation of claim 11.
Mohamed et al further teaches a first power supply circuit coupled to distribute a supply voltage to the cryptographic circuit (col. 48, table 26, “Current (.26 A), Voltage (4.92 V), Power 1.27(W)” & col. 48, lines 34-39, which discloses each current AES wattage value) and a second power supply circuit coupled to distribute supply voltages to the sensor and the ADC circuit (col. 48, table 26, “Current (.30 A), Voltage (5.0 V), Power 1.5(W)” & col. 47, lines 47-57, which discloses power consumption values generated for each active device), the first power supply circuit being electrically isolated from the second power supply circuit (col. 48, lines 34-39, which discloses the BitCube power consumption varying from the AES power level).
With respect to claim 15, Mohamed et al teaches a method to mitigate side-channel attacks (col. 15, lines 26-30, which discloses mitigating side channel attacks), comprising:
outputting a sensed signal with a sensor integrated within an integrated circuit (col. 51, lines 17-23); and
generating cryptographic data using one or more secret keys and a cryptographic circuit integrated within the integrated circuit (fig. 6, col. 20, lines 38-47, & col. 30, lines 36-46, which disclose a BitCube Cryptosystem, containing an integrated digital circuit, which secures the IoT sensors, storing encryption keys, and implemented for ensuring secure key exchange of stored BitCube keys between the IoT sensors and an external entity).
Mohamed et al does not explicitly teach converting the sensed signal to digital data using an analog-to-digital converter (ADC) circuit integrated within the integrated circuit; and isolating the generating with respect to the outputting and the converting to mitigate side-channel attacks.
However, Jain et al teaches converting the sensed signal to digital data using an analog-to-digital converter (ADC) circuit integrated within the integrated circuit (fig. 2 & par [0035], lines 5-20, which disclose analog to digital converter circuits coupled with other circuits that may be implemented as ASICs, on a controller area network bus for processing signals); and
isolating the generating with respect to the outputting and the converting to mitigate side-channel attacks (par [0065], lines 11-20 & [0072], which disclose preventing an adversary node from performing a side-channel attack or side-channel leakage by separating the gateway from accessing cryptographic data between the plurality of communicating nodes).
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to combine the embodiment of Jain et al with the IoT sensor-implemented cryptographic side-channel attack mitigating system of Mohamed et al would cause one of ordinary skill in the art to be motivated to provide the predictive result of improving upon eliminating and reducing side-channel attacks implementing a node ranking process (as disclosed in par [0032], lines 30-36 of Jain et al), which would cause the cryptosystem of Mohamed et al to further prevent side-channel attacks by not allowing a potential threat from accessing transmitted cryptographic data as node classified as a potential threat the would be assigned a score or ranking too receive the cryptographic data in order to perform the side-channel attack.
With respect to claim 16, Mohamed et al and Jain et al teach the limitations of claim 15.
Mohamed et al further teaches communicating with a network using at least one of:
a radio integrated within the integrated circuit (fig. 1-2, which disclose a plurality of IoT devices connected on a cloud network communication with signal emitting beacons via RFID, which is known to include radio transponders, radio receiver, etc.) or a network interface circuit to transmit the digital data representing the sensed signal (col. 51, lines 39-41, “DSP”).
With respect to claim 18, Mohamed et al and Jain et al teach the limitations of claim 15.
Mohamed et al further teaches distributing a supply voltage to the cryptographic circuit using a first power supply circuit (col. 48, table 26, “Current (.26 A), Voltage (4.92 V), Power 1.27(W)” & col. 48, lines 34-39, which discloses each current AES wattage value) distributing supply voltages to the sensor and the ADC circuit using a second power supply circuit coupled (col. 48, table 26, “Current (.30 A), Voltage (5.0 V), Power 1.5(W)” & col. 47, lines 47-57, which discloses power consumption values generated for each active device), wherein the first power supply circuit is electrically isolated from the second power supply circuit (col. 48, lines 34-39, which discloses the BitCube power consumption varying from the AES power level).
7.	Claim 6 is rejected under 35 USC 103 as being unpatentable over Mohamed et al (US 10,952,069) in view of Jain et al (US 2018/0262327), further in view of Han et al (US 2015/0195082).
Regarding claim 6, Mohamed et al and Jain et al do not explicitly teach wherein the first power supply circuit comprises a shunt regulator.
Han et al further teaches wherein the first power supply circuit comprises a shunt regulator (par [0022], lines 8-12, which discloses implementing shunt power in a power analysis attack prevention system).
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to combine the embodiment of Han et al with the cryptographic side-channel attack prevention and mitigating systems of Mohamed et al and Jin et al would cause one of ordinary skill in the art to be motivated to provide the predictive result of causing the Mohamed et al and Jin et al references more efficient power consumption regulation when implementing shunting of excess power (as disclosed in par [0026] of Han et al) to prevent any system latency caused by unbalanced power distribution amongst system nodes.
8.	Claims 7-9, 13-14, and 19-21 are rejected under 35 USC 103 as being unpatentable over Mohamed et al (US 10,952,069) in view of Jain et al (US 2018/0262327), further in view of Wang et al (NPL “Enhancing Sensor Network Security with Improved Internal Hardware Design”), hereinafter ‘Wang et al’.
With respect to claim 7, Mohamed et al and Jin et al do not explicitly teach a first clock circuit and a first reset circuit coupled to the cryptographic circuit; and a second clock circuit and a second reset circuit coupled to the sensor and the ADC circuit; wherein the first clock circuit and the first reset circuit are electrically isolated from the second clock circuit and the second reset circuit.
Wang et al further teaches a first clock circuit (fig. 1, “shift clock”) and a first reset circuit (pg. 13, fig. 5, which discloses first system reset circuitry) coupled to the cryptographic circuit (fig. 1 & pg. 9, ‘3.0, “crypto chip”); and a second clock circuit (fig. 1, “update clock”) and a second reset circuit coupled to the sensor and the ADC circuit (pg. 13, fig. 5, which discloses node reset circuitry);
 wherein the first clock circuit and the first reset circuit are electrically isolated from the second clock circuit and the second reset circuit (fig. 1, pg. 13, & fig. 5, which disclose the clock and reset circuits implemented as separate circuits).
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to combine the embodiment of Wang et al with the cryptographic side-channel attack prevention and mitigating systems of Mohamed et al and Jin et al would cause one of ordinary skill in the art to be motivated to provide the predictive result of improving upon circuit security and thwarting an attacker to compromise data (as disclosed in pg. 3, par. 5 of Wang et al) by insert obfuscation logic to confuse any potential threat and prevent signature attacks.
With respect to claim 8, Mohamed et al does not explicitly teach a controller coupled to the sensor, the ADC circuit, and the cryptographic circuit.
However, Jin et al teaches a controller coupled to the sensor, the ADC circuit, and the cryptographic circuit (fig. 2 & par [0025], lines 5-20, which discloses a controller area network controller connectable to a devices, such as ADC circuits and the circuits from transmitting the stored cryptographic data).
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to combine the embodiment of Jain et al with the IoT sensor-implemented cryptographic side-channel attack mitigating system of Mohamed et al would cause one of ordinary skill in the art to be motivated to provide the predictive result of improving upon eliminating and reducing side-channel attacks implementing a node ranking process (as disclosed in par [0032], lines 30-36 of Jain et al), which would cause the cryptosystem of Mohamed et al to further prevent side-channel attacks by not allowing a potential threat from accessing transmitted cryptographic data as node classified as a potential threat the would be assigned a score or ranking too receive the cryptographic data in order to perform the side-channel attack.
Mohamed et al and Jain et al do not explicitly teach wherein the controller is configured to cause time-division multiplex operation for the cryptographic circuit with respect to the sensor and the ADC circuit based upon commands received from an external device for sensor operations and cryptographic operations.
Wang et al further teaches wherein the controller is configured to cause time-division multiplex operation for the cryptographic circuit with respect to the sensor and the ADC circuit based upon commands received from an external device for sensor operations (pg. 2, par 4, “timing analysis”) and cryptographic operations (pg. 9, par 2, “AES module via a multiplexer”).
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to combine the embodiment of Wang et al with the cryptographic side-channel attack prevention and mitigating systems of Mohamed et al and Jin et al would cause one of ordinary skill in the art to be motivated to provide the predictive result of improving upon circuit security and thwarting an attacker to compromise data (as disclosed in pg. 3, par. 5 of Wang et al) by insert obfuscation logic to confuse any potential threat and prevent signature attacks.
With respect to claim 9, Mohamed et al, Jain et al, and Wang et al teach the limitations of claim 8.
Mohamed et al further teaches wherein the controller is configured to activate the cryptographic operations only after the sensor operations have completed (fig. 18-20, which disclose the cryptographic functions being performed after the sensed data has been collected).

With respect to claim 13, Mohamed et al and Jin et al do not explicitly teach a first clock circuit and a first reset circuit coupled to the cryptographic circuit; and a second clock circuit and a second reset circuit coupled to the sensor and the ADC circuit; and wherein the first clock circuit and the first reset circuit are electrically isolated from the second clock circuit and the second reset circuit.
Wang et al further teaches a first clock circuit (fig. 1, “shift clock”) and a first reset circuit (pg. 13, fig. 5, which discloses first system reset circuitry) coupled to the cryptographic circuit (fig. 1 & pg. 9, ‘3.0, “crypto chip”); and a second clock circuit (fig. 1, “update clock”) and a second reset circuit coupled to the sensor and the ADC circuit (pg. 13, fig. 5, which discloses node reset circuitry); and
 wherein the first clock circuit and the first reset circuit are electrically isolated from the second clock circuit and the second reset circuit (fig. 1, pg. 13, & fig. 5, which disclose the clock and reset circuits implemented as separate circuits).
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to combine the embodiment of Wang et al with the cryptographic side-channel attack prevention and mitigating systems of Mohamed et al and Jin et al would provide the predictive result of improving upon circuit security and thwarting an attacker to compromise data (as disclosed in pg. 3, par. 5 of Wang et al) by insert obfuscation logic to confuse any potential threat and prevent signature attacks.
Regarding claim 14, Mohamed et al and Jin et al do not explicitly teach wherein the controller is configured to cause time-division multiplex operation for the cryptographic circuit with respect to the sensor and the ADC circuit based upon the commands for sensor operations and cryptographic operations.
However, Wang et al further teaches wherein the controller is configured to cause time-division multiplex operation for the cryptographic circuit with respect to the sensor and the ADC circuit based upon the commands for sensor operations and cryptographic operations (pg. 2, par 4, “timing analysis” & pg. 9, par 2, “AES module via a multiplexer”).
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to combine the embodiment of Wang et al with the cryptographic side-channel attack prevention and mitigating systems of Mohamed et al and Jin et al would cause one of ordinary skill in the art to be motivated to provide the predictive result disclosed regarding claim 7.
Regarding claim 20, Mohamed et al and Jin et al do not explicitly teach wherein the isolating in time comprises: receiving, with a controller integrated within the integrated circuit, commands from an external device for sensor operations and cryptographic operations; and causing, with the controller, time-division multiplex operation for the cryptographic circuit with respect to the sensor and the ADC circuit based upon the commands.
However, Wang et al further teaches wherein the isolating in time comprises: 
receiving, with a controller integrated within the integrated circuit, commands from an external device for sensor operations and cryptographic operations (pg. 9, par 2, “AES module”); and causing, with the controller, time-division multiplex operation for the cryptographic circuit with respect to the sensor and the ADC circuit based upon the commands (pg. 2, par 4, “timing analysis” & pg. 9, par 2, “AES module via a multiplexer”).
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to combine the embodiment of Wang et al with the cryptographic side-channel attack prevention and mitigating systems of Mohamed et al and Jin et al would cause one of ordinary skill in the art to be motivated to provide the predictive result of improving upon circuit security and thwarting an attacker to compromise data (as disclosed in pg. 3, par. 5 of Wang et al) by insert obfuscation logic to confuse any potential threat and prevent signature attacks.
With respect to claim 21, Mohamed et al and Jin et al teach the limitations of claim 20.
Mohamed et al further teaches activating the cryptographic operations only after the sensor operations have completed (fig. 18-20, which disclose the cryptographic functions being performed after the sensed data has been collected).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Randy A. Scott whose telephone number is (571) 272-3797. The examiner can normally be reached on Monday-Thursday 7:30 am-5:00 pm, second Fridays 7:30 am-4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Luu Pham can be reached on (571) 270-5002. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RANDY A SCOTT/Primary Examiner, Art Unit 2439                                                                                                                                                                                                        20221119